Citation Nr: 0023575	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  96-35 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from May 1972 to May 1975.

Initially, the Board of Veterans' Appeals (Board) notes that 
it previously remanded this matter in December 1999 for 
further evidentiary development and that the action requested 
in the remand has been accomplished to the extent possible.  
The case is now ready for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office (RO).

2.  A back injury was shown in service; a low back disorder, 
first shown years after service, is not causally linked to 
service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107(a) (West 1991 & Supp. 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

At the outset, the Board notes that there is a substantial 
question as to whether the appellant has met his initial 
burden of submitting a well-grounded claim for service 
connection for a low back disorder.  This is particularly so 
in view of the question which has been considered by the 
United States Court of Appeals for Veterans Claims 
(previously known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court") as 
to whether lay evidence of continuity of symptomatology is 
sufficient to show a nexus between current disability and 
disease or injury in service, and if so, under what 
circumstances.  See Savage v. Gober, 10 Vet. App. 488 (1998).  
For purposes of this decision, the Board will initially 
proceed on the premise that the appellant's lay testimony, 
his mother's statements, and the September 1997 VA joint 
examiner's assessment which noted the veteran's history of 
back pain starting in the military, are sufficient to make 
his claim well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  The Board further finds that the facts relevant 
to the issue on appeal have been developed to the extent 
possible and that the statutory obligation of the Department 
of Veterans Affairs (VA) to assist the veteran in the 
development of his claim is satisfied.  38 U.S.C.A. 
§ 5107(a).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (1999).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and organic diseases of the nervous system 
or arthritis become manifest to a degree of 10 percent within 
one year from the date of termination of service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309 (1999).

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1999).

The April 1972 enlistment examination revealed no findings 
with respect to the spine and the veteran denied a history of 
recurrent back pain.  Service medical records further reflect 
that in June 1972, the veteran reportedly fell and hurt his 
back.  Treatment at this time included heat and aspirin.  
While records also reveal that the veteran sustained a right 
inguinal hernia in the process of lifting an object in 
November 1973, there were no reports of injury to the back at 
this time and no treatment rendered to the veteran's back.  
Service medical records do reflect an additional entry 
referencing complaints of back pain in March 1975, at which 
time there was an impression of muscle strain.  The veteran 
was to refrain from any lifting for a period of 48 hours.  

The separation examination in May 1975 revealed no complaints 
with respect to the veteran's back and evaluation of the 
spine at this time was negative for pertinent pathology.

October 1977 private medical records from Dr. L. reflect 
diagnoses of musculoskeletal chest pain and acute bronchitis, 
and clinical findings primarily focused on chest pain (CP).  
To the immediate right of this notation were the words "off 
and on for years, both sides in front, left greater than the 
right."  Immediately below this notation it was indicated 
that there was no injury except the veteran slipped in 
service and strained back.  Additional comments about the 
severity of pain, acute pull, relief, and tenderness do not 
specifically refer to CP, but also come directly beneath this 
primary heading.

Private medical records for the period of August 1985 to May 
1989 reflect that in August 1987, the veteran complained of 
lumbar radiating back pain with muscle spasms since service 
in 1973 as a result of lifting, which later worsened in 1977.  
At this time, the veteran reported frustration with the 
medical system for the inability to help him and with the VA 
system for not giving him disability.  The assessment was 
chronic low back pain.  In September 1987, the assessment was 
somatic dysfunction of the lumbar spine probably due to short 
left leg and rule out degenerative disc disease.  In January 
1989, the veteran complained of increased back pain since his 
previous consultation, and the assessment included chronic 
low back pain, rule out herniated nucleus pulposus, and short 
left leg.  In April 1989, the veteran reported continued back 
pain, at which time the veteran stated that a recent complete 
spinal myelogram revealed negative findings.  The assessment 
included chronic low back pain of unknown etiology and short 
left leg.  

In his original application for compensation filed in April 
1986, the veteran indicated that in 1973, he lifted a huge 
pully and sustained a hernia and back injury.

VA outpatient and inpatient treatment records for the period 
of April 1986 to May 1989 reflect that in April 1986, the 
veteran requested medicine for his back and chest, reporting 
that he injured his back in service and developed a hernia.  
He further indicated that he had had recurrent back pain 
since 1973 that radiated.  The diagnosis included mechanical 
back pain.  In July 1986, the veteran complained of disabling 
low back pain and X-rays of the lumbar spine were interpreted 
to reveal negative findings.  In September 1986, the veteran 
again complained of low back pain.  April 1987 lumbar spine 
X-rays also revealed negative findings except for mild 
thoracolumbar scoliosis.  In May 1987, the veteran complained 
of back pain with onset described as in the service.  The 
impression was musculo-skeletal back pain, much of which was 
suspected to be embellished.  In August 1987, the veteran 
reported for additional medication for his back pain, and he 
received additional treatment and medication in September and 
November 1987.  

A VA outpatient treatment record from June 1988 reflects an 
assessment of chronic low back pain and additional medication 
was prescribed.  In September 1988, the veteran complained of 
a little more back pain and it was noted that the veteran had 
been moving furniture.  The assessment was chronic low back 
pain of unknown etiology.  In November 1988, the veteran 
complained of intermittent back pain, which had recently 
become more frequent.  At this time, the physician commented 
that the veteran presented a variety of vague, migratory 
aches and pains of 10 to 15 years duration, and a primary 
complaint of low back pain.  It was further noted that the 
veteran complained of intermittent numbness in all 
extremities lasting for short periods, but that there were no 
clear symptoms of radiculopathy.  The assessment was 
musculoskeletal pain with no evidence of radicular symptoms, 
and the examiner indicated that there was a good deal of 
"embellishment" here.  X-rays from November 1988 were 
interpreted to reveal negative findings except for slight 
scoliosis.  In May 1989, the veteran complained of spasms in 
the low back and was given additional medication.

A May 1989 private medical report from Dr. B. reflects that 
she examined the veteran for multiple pain complaints which 
included low back pain.  The veteran reported a history of 
straining his back during the service in 1973, and that his 
back pain became chronic with worsening over the previous six 
to seven years.  The veteran recalled that at some point he 
had been told that he had problems in the L2-5 area.  The 
impression included diffuse fibrositis with significant 
shortening of two joint muscle groups, mild leg discrepancy 
with shortened left leg, and symptom magnification.

Prison medical records for the period of April 1992 to April 
1994 reflect that in May 1992, the veteran complained of 
chronic low back pain since a 1973 injury in service and 
reported that this was "service related."  It was further 
noted that the veteran performed landscape maintenance and 
that he would get low back pain when he did too much work 
with symptoms of low back ache and muscle spasms.  At this 
time, the veteran was placed on light duty with limitations 
on lifting and bending.  In August 1992, although the veteran 
was treated for continuing low back symptoms, at the 
beginning of the month evaluation of the back revealed no 
costovertebral angle tenderness.  An entry at the end of the 
month reflects the veteran's report of chronic low back 
symptoms and an apparent assessment of (subjective) chronic 
pain.  In September 1992, X-rays of the lumbar spine were 
interpreted to reveal moderate narrowing of the 
intervertebral disc space at the level of L5-S1 with 
associated hypertrophic spurring, and the impression was that 
there were degenerative changes at the level of L5-S1.  
Overall examination at this time indicated that the veteran 
reported multiple somatic complaints of low back pain and 
discomfort.  The assessment was chronic back pain secondary 
to degenerative changes.  In February 1993, it was noted that 
the veteran sought medication for his continuing back 
complaints.  

VA outpatient and inpatient records for the period of 
September 1994 to January 1995 reflect that in September 
1994, the veteran complained of back pain and wanted to get 
started at the clinic.  The diagnostic impression was back 
pain.  A September 1994 nursing admission assessment reflects 
that the veteran had a long history of back pain.  At the end 
of the month, a history and physical report indicates that 
the veteran reported back pain since 1973 while lifting a 
pully which caused a hernia and at the same time, the 
beginning of his chronic back pain.  The impression included 
chronic low back pain.  In October 1994, the veteran reported 
some difficulty finding employment due to his back problems 
and VA lumbar spine X-rays in October 1994 were interpreted 
to reveal narrowing of the L5-S1 intervertebral disc and 
minimal anterior osteophyte formation at this level.  The 
impression was intervertebral disc narrowing at L5-S1, 
consistent with degenerative change.  Thereafter, a VA 
psychiatric note from November 1994 indicates that the 
veteran reported a history of being denied service connection 
for a back injury because it was not documented in his 
record.  The veteran stated that it was not his fault that 
there was nothing in the record about his back injury.  In 
December 1994, the veteran reported that he could not walk 
for exercise because it made his back pain worse.

A February 1995 VA domiciliary discharge summary for the 
period of September 1994 to January 1995 discloses that the 
veteran reported fracturing his left lower extremity as an 
infant which had resulted in the shortening of his left leg, 
and that his primary complaint was chronic low back pain.  
The diagnoses included chronic low back pain.  In January 
1995, a kinesiologist commented that the veteran did not 
demonstrate any pain with his back in changing his posture 
from standing to sitting and back, which he did several 
times.

VA post-traumatic stress disorder (PTSD) examination in 
February 1995 noted the veteran's complaints of back pain.

VA outpatient and inpatient records for the period of 
February 1995 to August 1996 reflect that in March 1995, the 
veteran complained of chronic low back pain without a 
radicular component.  In September 1995, the veteran reported 
that his chronic back pain was worse and that he needed a 
refill of medicine.  In December 1995, it was noted that the 
veteran had a back problem, but that this was "belied by his 
swaggering gait, painless movement, ability to arise without 
support, etc."  In February 1996, an emergency department 
report reflects that the veteran received treatment for low 
back and neck discomfort reportedly resulting from a motor 
vehicle accident earlier that morning.  The veteran also 
reported that he had chronic back pain secondary to an Army 
injury that was somewhat worse, and that since the motor 
vehicle accident, he also had neck discomfort.  The diagnosis 
at this time was neck and low back pain, post motor vehicle 
accident, with associated headache.  In March and August 
1996, the veteran again complained of back discomfort and 
sought a refill of his medication.

Private medical records for the period of March 1996 to 
February 1997 indicate that in March 1996, the veteran was 
involved in an automobile accident and the assessment was 
history of chronic low back pain with possible aggravation of 
pain with recent injury.  March 1996 X-rays of the lumbar 
spine were interpreted to reveal some narrowing at the L4-5 
disc and hypertrophic degenerative changes at the lumbosacral 
joint.  April 1996 records reflect the veteran's report of a 
longstanding history of back problems going back to the 70's 
while in the Navy.  The assessment included history of 
chronic low back pain with probable reaggravation of pain 
with recent injury.  In the beginning of May 1996, the 
veteran still complained of a painful back.  

A May 1996 private medical report from Dr. B. noted that the 
veteran had previously reported his original injury to the 
back in 1975 with management through the VA domiciliary and 
that there was recent aggravation due to a car accident.  An 
April 1996 medical report from Dr. P. reflects the veteran's 
report of the initial onset of low back pain in 1973, at 
which time he was in the military and moved too much weight.  
The veteran further reported that he injured himself, causing 
some back pain and a double hernia which was fixed 
surgically.  The veteran also reported being involved in a 
motor vehicle accident in February 1996.  The diagnosis 
included discogenic low back pain and idiopathic lumbar 
scoliosis.  In August 1996, the low back condition was 
considered unchanged and was noted to be of longstanding 
duration.  The veteran received additional periodic treatment 
for back pain throughout the remainder of 1996, and again, in 
January and February 1997.  

A witness statement from the veteran's mother, received in 
May 1996, reflects that the veteran complained of back pain 
after his return from the service, and that he was still 
complaining about the same back pain.

Additional private medical records reflect complaints of back 
pain in May 1997 and a twisting injury to the veteran's back 
in July 1997.  The veteran was also evaluated for complaints 
of chronic back pain in August 1997.

A VA general medical examination in September 1997 revealed 
that the veteran reported a history of a musculoskeletal 
disorder which began in the service.  

A September 1997 VA joints examination indicated that the 
veteran reported a continuation of his back pain after 
leaving the military.  Since the military, he had had one 
injury to the back that was work-related and two automobile 
accidents that involved injury to the back.  The veteran 
noted that his biggest problem was his back.  In his 
assessment, the examiner noted that there was a history of 
back pain starting in the military and continuing.  The 
continuing back pain was diagnosed as chronic muscular strain 
superimposed on degenerative instability and the lower 
extremity symptoms were diagnosed as referred distress.  

September 1997 VA peripheral nerves examination revealed that 
the veteran related his low back pain to 1972 with lifting in 
service.  The examiner revealed the claims file and found 
that it did not support any back injury at the time the 
veteran suffered his inguinal injury in service.  The 
impression was mechanical low back pain secondary to lumbar 
scoliosis, and the examiner commented that the veteran's 
subjective complaints were outweighed by objective findings.

An October 1997 VA PTSD examination also noted a diagnosis of 
discogenic back pain.  The report from this examination 
further noted that discrepancies between back pain claims and 
observed behavior were noted by a VA physician in December 
1995 and a kinesiologist in January 1995, and secondary gain 
was suspected by a physician in August 1997.  It was believed 
that in general there had been discrepancy in the vehemence 
in the veteran's claims and observed pathology.

A second written statement from the veteran's mother, dated 
in November 1998, indicates that the veteran hurt his back in 
1973 while in the service, and that he had had a lot of 
physical pain in his back.  She further indicated that his 
pain had gotten worse.

At his personal hearing in June 1999, the veteran testified 
to the episodes of injury to his back in the service (T. at 
pp. 1-2).  He began going to the VA for treatment for low 
back pain about nine or ten years after his discharge from 
the service (T. at p. 3).  He indicated that his pain in the 
back was getting worse (T. at p. 3).  He denied any injuries 
to his back since the service and indicated that no VA 
physician had commented that his current back pain was due to 
the injuries he described in service (T. at p. 4).  

VA medical examination in April 2000 revealed that the 
veteran reported a history of pain in the low back beginning 
in the service.  He further reported no injury at that time, 
which was noted to be documented, and that he had had 
continually increasing low back pain since service separation 
in 1975.  More specifically, the veteran stated that he 
displaced his back during service when he got a hernia while 
working in the laundry and lifting bags.  He was treated 
numerous times for his back complaints during service.  He 
did not know whether he complained about his back at the time 
of service separation.  In the examiner's review of the 
record, it was noted that it had been some time since the 
veteran had been examined for his back, and that while 
service medical records documented a brief visit for back 
pain, there was no evidence of injury to the veteran's back 
and nothing compared with the veteran's claim of having been 
seen on numerous occasions for complaints of back pain during 
the service.

Examination revealed that while the veteran used a cane, he 
did not use the cane in the usual manner of someone having a 
particular pain in one hip or the other.  The veteran's 
reaction to touching was found to be far greater than the 
examiner usually saw with patients with back pain, who 
ordinarily were able to localize back pain.  Examination did 
not reveal any flexion, which the examiner believed to be far 
greater than flexion exhibited by those with even the most 
severe back problems, and there was no extension.  X-rays of 
the lumbar spine were interpreted to reveal 75 percent 
narrowing of the L5-S1 disc space, and the diagnosis was 
chronic lumbosacral instability with 75 percent narrowing of 
the lumbosacral disc space.  

In his impression, the examiner stated that the veteran gave 
him the impression of being a very good actor in regard to 
the examination of his back.  The examiner indicated that the 
veteran was very hyper-reactive to touching of the low back 
in areas where low backs usually did not hurt, and in his 
review of the records, the examiner was unable to find 
evidence to substantiate any particular injury to his back 
while he was in the service.

It was the examiner's belief that there was not sufficient 
evidence, at least in the records which he was able to 
review, to substantiate the relationship of the veteran's 
present back problems to his service time in the Navy.  The 
examiner further commented that although the veteran did have 
almost complete narrowing of his lumbosacral disc space, the 
present examination was basically inadequate because of his 
voluntary protection of his back.  It was the examiner's 
additional belief that the veteran probably laid around most 
of the time and had allowed his back to stiffen, and that he 
needed a treatment program with physical therapy, weight 
loss, and a lot of activity.  

In a June 2000 statement in support of his claim, the veteran 
objected to the April 2000 examiner's opinion that the 
veteran was a very good actor in regard to the examination of 
his back.  


II.  Analysis

The Board has reviewed the evidence with respect to this 
claim, and first notes that at the time of the Board decision 
of December 1999, the Board determined that the placement of 
the September 1997 VA joints examiner's statement that the 
veteran had a history of back pain starting in the military 
and continuing in the examiner's assessment, was at least 
ambiguous as to whether the statement had been "enhanced" 
by the medical expertise of the provider.  See LeShore V. 
Brown, 8 Vet. App. 406 (1995).  Consequently, the Board found 
the claim to be well grounded, and remanded the case for 
additional evidentiary development.  This additional 
development was further necessitated by the lack of evidence 
of chronicity during service or continuity of symptomatology 
following the veteran's discharge from service.

On remand, the RO afforded the veteran further examination, 
and as noted above, the April 2000 VA examiner determined 
that the veteran was very hyper-reactive to touching of the 
low back in areas where low backs usually did not hurt, and 
was unable to find evidence to substantiate any particular 
injury to the veteran's back while he was in the service.  It 
was the examiner's further belief that there was not 
sufficient evidence, at least in the records that he was able 
to review, to substantiate the relationship of the veteran's 
present back problems to service.  In reaching the above 
opinions, the Board notes that the VA examiner not only 
examined the veteran and his reported medical history, but 
compared that reported history to all the evidence of regard.  
In this regard, the Board observes that while the veteran 
indicated that he displaced his back during service when he 
got a hernia while working in the laundry and lifting bags, 
and that he was treated numerous times for his back 
complaints during service, the examiner's review of the 
record revealed that service medical records documented a 
brief visit for back pain, no evidence of injury to the 
veteran's back, and nothing compared with the veteran's claim 
of having been seen on numerous occasions for complaints of 
back pain during service.  The examiner also specifically 
took into account certain clinical findings obtained as a 
result of his examination of the veteran.

Although the Board once again notes the statement of medical 
history provided in the assessment given by the September 
1997 VA joints examiner, the Board finds that since this 
statement was unaccompanied by medical enhancement either by 
way of clinical findings or specific reference to the record, 
it is of minimal probative value.  In contrast, the April 
2000 examiner provides both clinical findings such as hyper-
reactivity and specific reference to service medical records 
in support of the opinions reached.  The Board further notes 
that while the September 1997 examiner did opine that there 
was a "history" of back pain starting in the military and 
continuing, he did not state that a current low back 
disability was related to service, and as was also noted 
above, the simply transcription of statements of medical 
history, unenhanced by any comment by a party with medical 
expertise, does not rise to the level of competent medical 
evidence on causation.  LeShore v. Brown, supra.

The Board is also troubled about additional facts and 
inconsistencies demonstrated by this record.  First, service 
medical records reflect only two episodes of back complaints, 
one in July 1972, at which time the veteran reportedly fell 
and hurt his back, and another in March 1972, at which time 
the veteran reported back pain with no specific injury.  In 
addition, although the veteran was treated for a hernia 
during service, service medical records that reference the 
treatment for this problem make no reference to the veteran's 
back, and no diagnosis of a back problem occurred at the 
veteran's separation examination.  Accordingly, when the 
veteran begins to report a history connecting a back injury 
to the incident involving his in-service hernia beginning in 
April 1986, the Board finds that the veteran's initial and 
continual coupling of his current back and in-service hernia 
problem is inconsistent with the actual contemporaneous 
medical records from service.  Moreover, the Board notes that 
the first medical report statement of medical history linking 
current back disability to the hernia in service was dated 
several days after the filing of the veteran's original claim 
for service connection for a back disorder in April 1986.  

While the veteran may take umbrage with the more recent 
examiner's comments as to the reliability of the veteran's 
statements, the Board finds that the examiner's opinions were 
not capricious and were based on specific reference to 
clinical findings and/or other medical evidence of record.  
In addition, since the April 2000 examiner is a medical 
expert capable of rendering an opinion on medical causation, 
the veteran's lay assertions challenging the medical 
expertise of the physician are not entitled to probative 
weight.  The Board likewise finds any explicit or implied 
allegation of bias is without merit.  The examination report 
clearly reflects a careful examination and review of the 
record to support the physician's conclusions.  The fact that 
those conclusions are adverse to the claim is not enough to 
demonstrate bias.  The record demonstrates that the current 
examiner is by no means the first clinician to find evidence 
that the objective evidence belied the evidentiary assertions 
of the claimant.  The providers who examined the claimant in 
November 1988, December 1995 and for the September 1997 
peripheral nerves evaluation reached essentially the same 
conclusion.

In summary, although current low back disability has been 
shown, a preponderance of the evidence is against a 
relationship between that low back disability and service.  
The Board must find regretfully that, as between the 
unenhanced report of medical history provided by the 
September 1997 VA joints examiner and the recollections of 
the veteran and his mother provided many years after service 
on the one hand, and the service medical records, the lack of 
medical evidence of a diagnosis or treatment for a back 
disorder until many years after service, and the opinion of 
the April 2000 VA examiner on the other, much the greater 
probative weight must be assigned to the latter.  As was 
noted by the Court in Savage v. Gober, supra, while the 
regulation speaks in terms of continuity of symptoms, not 
continuity of treatment, the absence of continuity of 
symptoms is assessed on the merits.  Id. at 496.  There is 
also no competent evidence to demonstrate the presence of 
arthritis or an organic disease of the nervous system within 
the one-year presumptive period post service.  38 C.F.R. 
§§ 3.307, 3.309 (1999).

On the merits, the clear weight of the more probative 
evidence is against the claim for service connection for a 
low back disorder, and thus the benefit of the doubt doctrine 
is not for application as to this claim.

The Board also notes that the analysis set forth by the Court 
in Savage concerning when lay evidentiary assertions can well 
ground a claim on the basis of chronicity or continuity of 
symptoms would seem to the Board to clearly indicate that, 
while the appellant is competent to describe manifestations, 
he is not competent to causally link those manifestations to 
an underlying disability, unless the disability itself is one 
that a lay party can perceive.  Id. at 495-97.  As a 
practical matter, in this case, a low back disorder is not 
subject to lay observation.  On this basis, in view of the 
unenhanced report of medical history referenced by the 
September 1997 VA joints examiner, the Board could also hold 
in the alternative that the claim for service connection for 
a low back disorder is ultimately not well grounded, as that 
term is defined by the Court, as it lacks the requisite 
medical evidence to establish "nexus" between current 
disability and service.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).


ORDER

The claim for service connection for a low back disorder is 
denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

